Exhibit 10.2
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
LICENSE AGREEMENT


PREAMBLE


           This License Agreement (“Agreement”) is made and entered into to be
effective as of November 4, 2011 (“Effective Date”), by and between AtheroNova,
Inc., a Delaware corporation having its principal office at 2301 Dupont Drive,
Suite 525, Irvine, California 92612 U.S.A. (hereinafter with its respective
Affiliates collectively referred to as “Parent”), AtheroNova Operations, Inc., a
wholly owned subsidiary of Parent, (hereinafter referred to as “AtheroNova”),
and OOO CardioNova, a Russian corporation and a subsidiary of OOO Maxwell
Biotech Group, having its principal office at Bolshaya Yakimanka 1, Suite 329,
Russia, 119180 (hereinafter with its respective Affiliates referred to as
“CardioNova”).


WITNESSETH


           WHEREAS,  Parent is a publicaly traded company and wishes to support
the efforts of AtheroNova, its wholly owned subsidiary;
 
WHEREAS, AtheroNova is the owner of certain technology and patent rights
regarding AHRO-001, an investigational drug candidate for the treatment of
dyslipidemia (“Dyslipidemia”) and regression of atherosclerotic plaque and has
the right to grant licenses with respect to same;


           WHEREAS, CardioNova desires to receive a license to develop and
commercialize AHRO-001 and AtheroNova is willing to grant such a license in the
Territory (as later defined);


           WHEREAS, CardioNova, on its own and/or through affiliated companies,
intends to secure funds, manage and monitor clinical trials for the registration
of AHRO-001 in the Territory, and thereafter use, market and/or sell products
containing AHRO-001 in its Territory; and


           WHEREAS, AtheroNova wishes to grant the aforementioned license and
Parent wishes to support such grant all to induce CardioNova to secure funding
for such development and commercialization; all upon the terms and conditions
hereinafter set forth.


           NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto agree as follows:


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


ARTICLE I. DEFINITIONS


           For the purposes of this Agreement, the following words and phrases
shall have the following meanings:


 
1.1.
“Actual Cost” shall mean, with respect to the Licensed Compound or the Licensed
Products, AtheroNova’s actual direct manufacturing, testing, material supply,
storage, and transportation costs expended to produce, release and deliver the
Licensed Compound or Licensed Products to CardioNova’s designated facilities in
the Territory, as the case may be (without markup or inclusion of any internal
AtheroNova costs, unless specifically provided under this Agreement).



 
1.2.
“Affiliate” shall include, with respect to any party:  an organization the
voting stock of which is, directly or indirectly, at least fifty percent (50%)
owned or controlled by such party; an organization which directly or indirectly
controls more than fifty percent (50%) of the voting stock of such party, or an
organization the voting stock of which is, directly or indirectly, at least
fifty percent (50%) owned or controlled by an organization which directly or
indirectly controls more than fifty percent (50%) of the voting stock of such
party.



 
1.3.
“Ancillary Agreements” shall mean, collectively, the Stock Purchase Agreement,
the Manufacturing and Supply Agreement and the Pharmacovigilance Agreement as
described in more detail in Appendix B, and which shall be negotiated in good
faith and documented in separate written agreements between the parties.



 
1.4.
“AtheroNova Patent Rights” shall mean patents and patent applications and any
patent issued from said applications and from divisionals, continuations,
re-examinations and reissues thereof in the Territory, owned or controlled by
AtheroNova and related to Licensed Compounds.  As of the Effective Date, the
AtheroNova Patent Rights are listed in Appendix A, which may be updated and
amended from time-to-time after the Effective Date to include such additional
relevant patents and patent applications that are subsequently filed.

 
 
1.5.
“Commercially Reasonable Efforts” shall mean exerting such good faith efforts,
expertise and employing such resources as would normally be exerted or employed
by established pharmaceutical companies in the Territory for a drug candidate or
pharmaceutical product wholly owned by them and which is of similar market
potential in any given country in the Territory and at a comparable stage of
development or product life, taking into account product labeling or anticipated
labeling, issues of safety, efficacy, dosing, pricing and reimbursement, the
patent and other proprietary position of the compound or product, the present
and potential total profitability of the compound or product marketed or to be
marketed and alternative compounds or products, past performance, present and
future regulatory environment, competitive market conditions in the Field and
other relevant factors affecting cost, risk and timing of development and the
total potential reward to be obtained if the compound or product is
commercialized.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
1.6.
“Common Stock” shall mean fully paid, non-assessable, registrable common stock
of Parent.

 
 
1.7.
“Development IP” shall mean any and all intellectual property developed by
AtheroNova and CardioNova after the Effective Date of this Agreement related to
Licensed Technology, and includes, without limitation, intellectual property and
data relevant to the research, development, clinical testing and
commercialization of Licensed Technology, and improvements, extensions and
modifications of the Licensed Technology applicable to the manufacture, use or
sale of Licensed Products.  Development IP shall constitute AtheroNova’s
Proprietary Information.



 
1.8.
"Diversion" shall have the meaning set forth in Section 2.6.



 
1.9.
“Field” shall mean all human diagnostic and therapeutic applications of the
Licensed Technology disclosed in the AtheroNova Patent Rights including without
limitation the treatment of Dyslipidemia and the regression of atherosclerotic
plaque.



 
1.10.
“First Commercial Sale” shall mean the first sale to a distributor or an end
user of a Licensed Product by or on behalf of CardioNova in the Territory.



 
1.11.
“IFRS” shall mean international financial reporting standards as promulgated by
the International Accounting Standards Board.



 
1.12.
“JSC” or “Joint Steering Committee” shall have the meaning ascribed to it in
Section 3.3.



 
1.13.
“Issue Price” shall mean US$0.97.



 
1.14.
“Know-how” shall mean all ideas, processes whether or not patented, data,
results, information and trade-secrets, owned or controlled by AtheroNova and
which may be related to, necessary or useful for CardioNova for exploitation of
Licensed Compounds including the development, manufacture, use and sale of
Licensed Products, further including, without limitation, any pre-clinical and
clinical related information and data which may be useful or necessary to
support registration for marketing and manufacturing approval of Licensed
Product with all applicable regulatory agencies in the Territory.  Know-how
shall constitute AtheroNova’s Proprietary Information.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
1.15.
“Licensed Compounds” shall mean AHRO-001 including all stereoisomers,
polymorphs, prodrugs, analogs, active metabolites and salts of any of the
foregoing further including any and all related backup compounds and analogs
disclosed and claimed in the AtheroNova Patent Rights which are subsequently
substituted for AHRO-001.



 
1.16.
A “Licensed Process” shall mean any process that is covered, in whole or in
part, by a Valid Claim contained in the AtheroNova Patent Rights issued in the
country in which such process is used.  Licensed Processes shall constitute
AtheroNova’s Proprietary Information.



 
1.17.
A “Licensed Product” shall mean any product or formulation containing any form
of a Licensed Compound.  Licensed Products shall constitute AtheroNova’s
Proprietary Information.



 
1.18.
“Licensed Technology” shall mean the AtheroNova Patent Rights, the Know-how and
the Development IP, to the extent that each relates to the formulation, use or
manufacture of Licensed Compounds or Licensed Products.  Licensed Technology
shall constitute AtheroNova’s Proprietary Information.

 
 
1.19.
“Net Sales” means the gross amounts invoiced by CardioNova for all Licensed
Products covered by a Valid Claim and sold by CardioNova, its Affiliates,
and Sublicensees (each, a “Seller”) to Third Party end users, after deduction of
the following items, to the extent such items are incurred, taken or borne by
Seller:



 
1.19.1.
trade, cash or quantity discounts, rebates and chargebacks or other usual and
customary discounts granted and taken directly with respect to sales of Licensed
Products and that are reflected on invoices; (b) credits or allowances given or
made by reason of defects, rejections, recalls, returns and rebates;

 
 
1.19.2.
up to a maximum of [***] of the total gross invoice amount for any actual
amounts which were billed and not collected by Seller due to bad debts,
supported by evidence of bankruptcy or provided Seller has taken reasonable
steps to collect bad debt on a valid invoice;

 
 
1.19.3.
actual sales taxes, value added taxes, customs or excise taxes within the
Territory, or other duties, taxes or tariffs comparable to those imposed in
respect of pharmaceutical products similar to Licensed Products in the Territory
(excluding any income or other tax on the business of Seller);

 
 
1.19.4.
allowances, discounts, adjustments, rebates, reimbursements and similar payments
in respect of sales to any governmental authority or agency thereof in the
Territory, or with respect to any government-subsidized program in the
Territory;

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
 
1.19.5.
freight and shipping insurance; and

 
 
1.19.6.
Amounts paid to AtheroNova based on Net Sales shall be reduced by [***] on a
country-by-country basis if there shall exist with respect to Licensed Product
during a given calendar quarter in such country one or more generic products
containing the same active chemical entity(ies) as contained in Licensed Product
and having the same therapeutic benefit as Licensed Product.

 
Sales between CardioNova, its Affiliates and Sublicensees, shall be excluded
from the computation of Net Sales except where such Affiliates or Sublicensees
are end users, but Net Sales shall include the subsequent final sales to Third
Party end users by such Affiliates or Sublicensees.  In the event a Seller
receives non-cash consideration for a Licensed Product, the Net Sales for such
Licensed Product shall be determined on the assumption that the gross amounts
invoiced for the Licensed Product had been received by Seller.


In the event a Licensed Product is sold in the form of a combination product
with one or more separate products which are not Licensed Products, Net Sales
for such combination product will be calculated on a country-by-country basis by
multiplying the actual Net Sales of such combination product by the fraction
A/(A+B), where A is the average Net Sales for the Licensed Product, if sold
separately in finished form in such country and B is the average Net Sales for
all other components or products in the combination product, if sold separately
in finished form in such country.  If, on a country-by-country basis, the
Licensed Product and/or other components or products of the combination product
are not sold separately in finished form in such country, Net Sales for the
combination product shall be determined by AtheroNova and CardioNova in good
faith.


 
1.20.
"Regulatory Approvals" shall mean and include licenses, permits, authorizations
and approvals of, and registrations, filings and other notifications to, any
governmental agency or department, including, without limitation, the United
States Food and Drug Administration and/or its equivalent agency as applicable
in each country in the Territory, and including any requisite pricing and
reimbursement approval, necessary or appropriate for the manufacture,
production, distribution, marketing, sale and/or use of Licensed
Products.  “Approved” shall mean the requisite approvals for manufacture and
marketing have been issued by the applicable agency.

 
 
1.21.
“Royalty Term” shall mean that period of time beginning with the First
Commercial Sale and continuing until the last to expire Valid Claim under
Licensed Technology.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
1.22.
“Stock Purchase Agreement” shall mean that Ancillary Agreement to be executed
concurrently with this Agreement and which is more particularly described in
Appendix B hereto.



 
1.23.
“Strategic Partner” shall have the meaning provided in Section 13.5.2.



 
1.24.
“Sublicensee” shall mean any Third Party to whom CardioNova, by sublicense
agreement, sublicenses any portion of the Licensed Technology.



 
1.25.
“Term of the Agreement” or “Term” shall have the meaning as set forth in Section
13.1.



 
1.26.
“Termination Payment” shall have the meaning as set forth in Appendix C hereto.



 
1.27.
“Territory” shall mean Russian Federation, Belarus, Ukraine, Kazakhstan,
Kirgizstan, Tajikistan, Turkmenistan, Moldova, Azerbaijan, and Armenia,
collectively also referred to hereafter as the “Enlarged RF”.



 
1.28.
“Third Party” shall mean any entity other than a party to this Agreement or its
respective Affiliates.



 
1.29.
“Valid Claim” shall mean (i) an issued claim from the AtheroNova Patent Rights
in the Territory so long as such claim shall not have been irrevocably
abandoned, dedicated to the public or held invalid in an unappealed or
unappealable decision of a court or other authority of competent jurisdiction
and further including any and all patent term extensions granted pursuant to
applicable law on any such claim in the AtheroNova Patent Rights in the
Territory, or (ii) a claim from the AtheroNova Patent Rights in the Territory
that has been pending no longer than five (5) years after the priority date to
which it is entitled.



ARTICLE II. GRANT



 
2.1.
License Grant.  Subject to the terms and conditions of this Agreement including,
without limitation, the payment of royalties under Article IV during the Royalty
Term, AtheroNova hereby grants to CardioNova (i) a non-exclusive right and
license, during the Royalty Term, with the right to sublicense, under the
Licensed Technology to conduct applicable clinical or related scientific trials
for the registration of Licensed Compounds and/or Licensed Products in the Field
and the Territory (the “Development License”); and (ii) an exclusive right and
license, during the Royalty Term, with the right to sublicense, to use the
Licensed Technology only for applications within the Field and in the Territory,
including the rights to import, transfer, use, offer for sale and sell Licensed
Compounds and/or Licensed Products in the Territory (the “Commercial License”),
unless such rights are sooner terminated in accordance with the terms hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
2.1.1.
Manufacturing License Rights.  In the event that AtheroNova is unable, due to
natural disasters or any causes reasonably beyond the control of AtheroNova, to
manufacture and timely supply to CardioNova Licensed Products meeting the
applicable specifications therefor and in accordance with purchase orders
therefor, which purchase orders shall not provide for more than a projected
ninety (90)-day supply of any Licensed Product based on historical data or,
where such data is unavailable or insufficient, reasonable forecasts of
prospective trends or as mutually agreed by the parties, the Commercial License
and Development License shall be expanded to additionally include Licensed
Processes and the right to CardioNova to make and, to have made by Third
Party(ies), and to purchase from Third Party suppliers, Licensed Products for
development, use and sale in the Territory.  Each such Third Party shall be a
reputable manufacturer capable of manufacturing under GMP or equivalent
standards and who has a history of manufacturing for other pharmaceutical
companies. Such Third Party may be located within or outside the Territory but
shall be limited to producing Licensed Products only for Sellers and further,
shall be prohibited from shipping Licensed Products to any destination outside
the Territory.



 
2.1.2.
Termination.  After the Term of this Agreement all licenses shall, subject to
Section 13.6, be terminated.




 
2.2.
Distributors.  AtheroNova further grants to CardioNova the right to appoint one
or more distributors and/or resellers in one or more countries in the Territory
for the distribution of Licensed Products for applications solely within the
Field and the Territory.



 
2.3.
Sublicense Limitations.  CardioNova may not sublicense any rights granted
hereunder or transfer directly or indirectly Licensed Products or rights
regarding Licensed Technology to any Affiliates or Third Parties for use outside
the Territory.



 
2.4.
License Limitations.  The license granted hereunder shall not be construed to
confer any rights upon CardioNova by implication, estoppel or otherwise as to
any technology except as specifically set forth herein.



 
2.5.
No Other Rights.  Except for the license rights granted in this Article II,
AtheroNova grants no other right in the Licensed Technology to CardioNova, and,
as between AtheroNova and CardioNova, all rights in the Licensed Technology
shall remain the sole and exclusive property of AtheroNova.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
2.6.
Diversion.  CardioNova shall not sell or make Licensed Products available for
sale outside the Territory or outside the Field ("Diversion"), and to the extent
permitted by applicable law, CardioNova shall include in agreements with
Sublicensees, resellers and distributors that sell Licensed Products covenants
from such Sublicensees, resellers and distributors to not sell or make Licensed
Products available for sale outside the Territory or outside the Field. Such
agreements with Sublicensees, resellers and distributors shall provide for the
right of termination upon learning of any diversion as to such country wherein
any diversion is occurring or sourced, and, in the event of termination of this
Agreement and subject to the provisions of Section 13.6.1, shall provide for the
same right of termination, at AtheroNova’s sole discretion, upon Diversion by
such Sublicensee, distributor or reseller. Should either party become aware of
any Diversion, it shall so inform the other party and together, both parties
shall in good faith reasonably agree on a plan to eradicate such Diversion. In
the event that materially all Diversion is not eliminated within [***],
AtheroNova shall have the right on thirty (30) days written notice to terminate
the Commercial License granted under Section 2.1 as to such country wherein such
Diversion is occurring or sourced.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


ARTICLE III. JOINT STEERING COMMITTEE and DEVELOPMENT


 
3.1.
Studies.  Subject to the terms herein, CardioNova, on its own or through its
Affiliates, will fund, manage and monitor in the Territory (with oversight by
the Joint Steering Committee) Phase I and Phase II studies (in compliance with
the attached preliminary Phase I Study Protocol and Phase II Study Protocol, as
modified by the Joint Steering Committee pursuant to the authority granted
hereunder) for the treatment of Dyslipidemia and regression of atherosclerotic
plaque, as well as non-GLP preclinical studies necessary to satisfy Russian
regulatory requirements (collectively the “Studies”) and deliver study data to
AtheroNova in an agreed format, and for each Study a report in reasonable and
customary form acceptable to regulatory authorities of the three ICH regions
(“CSR”) and the United States Food and Drug Administration. The Studies will be
adequate to meet the requirements for performing clinical studies in the
Territory. In parallel with the Studies, AtheroNova shall perform at its expense
animal toxicology studies in compliance with ICH guidelines (“ICH-compliant
Preclinical Studies”).  The Phase I study, involving a minimum of [***] study
subjects, will be a multiple ascending dose study of the safety and tolerability
of the Licensed Compound in combination with atorvastatin for the treatment of
subjects with mild to moderate Dyslipidemia.  The Phase II study, involving a
minimum of [***] study subjects, will be a placebo-controlled efficacy and
safety study of the Licensed Compound on its own and in combination with [***]
in subjects with elevated blood cholesterol and either normal or elevated
triglycerides. Each Study will be conducted in accordance with a study protocol
approved by the Joint Steering Committee (preliminary forms of which are
attached hereto as the Phase I Study Protocol and Phase II Study Protocol) and
ICH Good Clinical Practice (GCP). All details of the Studies, including where
they will be conducted and by whom, will be subject to final approval by
AtheroNova, such approval not to be unreasonably withheld or delayed.

 
 
3.1.1.
Data Ownership.  All data, results, reports and other information and materials
from the Studies, including all related conceptions and inventions, and all
regulatory documents, applications, submissions and approvals, shall be deemed
included within Development IP, and shall be owned by AtheroNova subject to
completion of the applicable Equity Issuances set forth in Section 4.3.

 
 
3.1.2.
Information Exchange.  AtheroNova shall provide CardioNova with all information
and Know-how which is owned or controlled by AtheroNova and which is necessary
or useful to CardioNova for the conduct of the Studies and the development and
related activities needed to obtain Regulatory Approval of Licensed Product.
Similarly, CardioNova shall convey to AtheroNova all information, data and
know-how developed, gained or controlled by CardioNova in connection with the
Studies or Licensed Products which is useful for the development and Regulatory
Approval of Licensed Products.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
 
3.2.
Joint Steering Committee.  Immediately following the Effective Date, a Joint
Steering Committee (the “JSC”) will be established with at least one member
appointed from each party and shall consist of an equal number of
representatives from AtheroNova and CardioNova.  The JSC shall act promptly and
diligently and be responsible for the development and approval of the design and
protocol, study goals, timeline and budget for each of the Studies, allocating
responsibilities to each party (the "Development Plan") and for the conduct and
future direction of the Studies, among other activities.  Within thirty (30)
days after the Effective Date, the JSC shall agree upon a Development Plan and
approve an aggregate budget for the Studies (the “Aggregate Studies Budget”),
which shall not exceed US$3,800,000 (excluding associated costs borne directly
by AtheroNova) unless otherwise decided by mutual written agreement of
AtheroNova and CardioNova.  On an annual basis, or more often as the parties
deem appropriate, the JSC shall review and discuss, in good faith, and approve
amendments to the then-current Development Plan and Aggregate Studies Budget
which the parties propose to implement. Following completion of the Studies, the
JSC’s focus shall be to oversee ongoing development, Regulatory Approval and
commercialization of Licensed Product in the Territory.



 
3.2.1.
Approvals.  The JSC shall act by consensus if each party has only appointed one
representative or by a majority if there are multiple representatives from each
party. If the JSC cannot reach agreement on an issue, the JSC shall refer such
matter to AtheroNova's Chief Executive Officer, or its designee, for the
resolution of issues concerning any change in (i) patient safety, (ii) adverse
event reporting, (iii) therapeutic dosage or method of administration of the
Licensed Product, (iv) design and protocol of each of the Studies (insofar as
changes will not cause the total budget for the Studies to exceed US$3,800,000,
in which case the matter shall be referred to AtheroNova's Chief Executive
Officer and CardioNova 's Chief Executive Officer for joint resolution), or (v)
other matters that are likely to result in an adverse effect on any market
approvals of the Licensed Product outside the Territory; or to CardioNova's
Chief Executive Officer, or its designee, for the resolution of all issues
relating to the Regulatory Approval or commercialization of Licensed Product in
the Territory.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
3.3.
Financing.  CardioNova shall promptly seek financing sufficient to pay (i) the
Aggregate Studies Budget to enable CardioNova to support pre-clinical and
clinical trials of Licensed Compounds and Licensed Products in the Territory and
(ii) the equity investment pursuant to Section 4.1 (collectively, the
“Financing”). It is expected that CardioNova shall secure agreement to such
funding within thirty (30) days of approval of the Development Plan and
Aggregate Studies Budget by the JSC and that such funding shall occur in a first
tranche of US$500,000 (the “Initial Tranche”) and then in additional tranches as
are required to complete the Financing.  However, should CardioNova fail to
secure agreement to provide all the Financing within three (3) months after the
Effective Date, this Agreement shall terminate thereafter upon thirty (30) days
written notice from AtheroNova unless during such thirty (30)-day period
CardioNova shall secure such Financing in which case this Agreement shall
continue unabated.  CardioNova shall notify AtheroNova in writing immediately
upon securing the Initial Tranche of the Financing and any subsequent tranche
until the Aggregate Studies Budget is fully financed.

 
 
3.4.
Supply of Licensed Product.



 
3.4.1.
Clinical.  AtheroNova will perform formulation and CMC work, and manufacture and
supply at its own cost supplies of Licensed Compounds for use in the
Studies.  Such supplies shall be timely supplied to CardioNova as needed to
support its conduct of the Studies.  The cost of such activities are estimated
and set forth in Appendix D hereto.  The total amount paid by AtheroNova in
connection with recrystalization of the Licensed Compound and for tablet
manufacturing, as contemplated in Appendix D, shall not exceed US$267,000 (the
“Drug Supplies Total Cost”), shall equal the total amount of the Equity
Investment to be made by CardioNova pursuant to Section 4.1 and the Stock
Purchase Agreement.  For supply of any Licensed Product for other clinical or
related studies required to obtain Regulatory Approval of such Licensed Product
in the Territory, CardioNova shall pay to AtheroNova its Actual Costs [***], and
all applicable shipping costs, for such Licensed Product meeting the applicable
specifications therefor and the delivery requirements specified by
CardioNova.  AtheroNova may use Third Parties for the manufacture and supply of
Licensed Products.

 
 
3.4.2.
Commercial.  For commercial supply of Licensed Products following Regulatory
Approval in the Territory, the parties shall negotiate in good faith and enter
into a Manufacturing and Supply Agreement as generally described in Appendix B.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
 
3.4.3.
Right to Manufacture.  In the event AtheroNova (i) is unable, whether or not due
to natural disasters or any causes reasonably beyond the control of AtheroNova,
to supply adequate clinical or, subject to Section 2.1.1, commercial supplies of
Licensed Product and CardioNova’s inventory on-hand of Licensed Product is less
than [***] days supply based on historical data, (ii) licenses or distributes a
product in the Territory, which is competitive with any Licensed Product, or
(iii) if the cost of supplies of any finished Licensed Product from AtheroNova
to CardioNova either (a) is greater than [***] of the Net Sales price of such
Licensed Product in the Territory or (b) increases by greater than [***] over
the lowest supply cost of such Licensed Product after the First Commercial Sale
of such Licensed Product in the Territory, then the Commercial License and
Develoment License granted CardioNova in Section 2.1 shall be expanded to
include the Manufacturing License Rights set forth in Section 2.1.1.

 
 
3.5.
Due Diligence.  Provided that AtheroNova makes timely delivery of adequate
quantities of a Licensed Product conforming to the applicable specifications
therefor and suitable for use in the Studies and any subsequent clinical trial
required for Regulatory Approval of such Licensed Product in the Territory,
CardioNova shall use Commercially Reasonable Efforts to (i) file, prosecute and
obtain Regulatory Approval for commercial sale in each country in the Territory
of such Licensed Product for the treatment of Dyslipidemia and/or such other
indication within the Field as AtheroNova and CardioNova agree, and (ii)
following receipt of Regulatory Approval in the Territory, thereafter use
Commercially Reasonable Efforts to implement a marketing and commercialization
strategy for such Licensed Product.  In the event of material breach by
CardioNova of its obligations under this Section 3.5, AtheroNova shall have the
right on sixty (60) days written notice to automatically terminate the licenses
granted under Section 2.1 in such country where the breach shall have occurred
unless CardioNova shall undertake material steps during such sixty (60)-day
period to cure or substantively begin to cure such breach.  Notwithstanding the
foregoing, CardioNova shall have the sole discretion to decide the timing and
order of commercialization of Licensed Products within the Territory.



 
3.6.
Pharmacovigilance Agreement.  At such time as becomes appropriate in advance of
an anticipated Regulatory Approval in the Territory, the parties shall negotiate
in good faith and enter into a Pharmacovigilance Agreement as described in
Appendix B in order to conform with regulatory requirements for the applicable
country in the Territory.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


ARTICLE IV. EQUITY ISSUANCES, ROYALTIES AND REPORTS


 
4.1.
Stock Purchase Agreement.  In partial consideration of the rights granted under
this Agreement the parties will enter into the Stock Purchase Agreement
described in Appendix B wherein CardioNova will make an equity investment in
Parent.

 
 
4.2.
CardioNova Funding.  CardioNova hereby commits to funding the Phase I Study and,
providing Licensed Products successfully meet the goals pre-approved for the
Phase I Study by the JSC, thereafter the Phase II Study.

 
 
4.3.
Equity Issuances.  In partial consideration to CardioNova for providing the
funding for the Studies, Parent will issue to CardioNova:

 
 
4.3.1.
Initial Tranche.  Upon approval of the Development Plan by the JSC and provided
CardioNova has secured the Financing pursuant to Section 3.3, that number of
shares of Common Stock to equal the quotient of 10% of the Aggregate Studies
Budget first approved by the JSC divided by the Issue Price; and

 
 
4.3.2.
Additional Tranches.  Additional tranches of Common Stock will be issued to
CardioNova with a total value expressed as a percentage of the then current
Aggregate Studies Budget and based on the lesser of the Issue Price and the
volume weighted average closing price of Common Stock for the twenty (20)
consecutive trading days preceding each associated event, as follows:

 
 
4.3.2.1.
   20% upon JSC approval of the final Phase I Study protocol in advance of study
commencement;

 
 
4.3.2.2.
   40% on announcement of the results of the Phase I Study; and

 
 
4.3.2.3.
A final tranche on announcement of the results of the Phase II Study and
containing that number of shares adjusted so that the aggregate value of all
issued tranches under this Section 4.3 shall equal the final Aggregate Studies
Budget approved by the JSC.

 
 
4.3.3.
Procedures.  Each tranche of Common Stock will be issued within ten (10)
business days of the associated event.  All Common Stock issued to CardioNova
under this Section 4.3 shall have the same benefits and rights as Common Stock
issued pursuant to the Stock Purchase Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
 
4.4.
Royalties.  As additional consideration for the rights, privileges and license
granted hereunder, during the Royalty Term, CardioNova shall pay AtheroNova a
percentage of the aggregate annual Net Sales of Licensed Product pursuant to the
table below less [***] of any royalty payment made to any other Third Party with
respect to any license under such Third Party’s intellectual property that is
required by CardioNova to research, (manufacture or have manufactured in the
event the license grant is expanced to include manufacturing rights), import,
use or sell Licensed Product in the applicable country in the Territory, further
provided however that royalties due Atheronova hereundfer shall not be reduced
by more than [***].

 
Annual Territory Net Sales                                     Applicable
Royalty Rate
For sales from
[***]                                                                                   [***]
For sales greater than
[***]                                                                      [***]
For sales exceeding
[***]                                                                          [***]
 
Quarterly Payments.  All royalties due AtheroNova under this Agreement shall be
paid quarterly within sixty (60) days after the expiration of each calendar
quarter in which such are generated, in United States dollars to AtheroNova in
the USA, or at such other place and in such other currency as AtheroNova may
reasonably designate consistent with the laws and regulations controlling in any
foreign country.


 
4.5.
Currency, Conversion.  All amounts set forth in this Agreement are in United
States dollars and to the extent any amounts are in a currency other than United
States dollars (i.e. sales in the Territory, etc.) and need to be converted into
United States dollars, such conversion shall be made by using the exchange rate
published in the U.S. eastern version of The Wall Street Journal as of the last
business day of the calendar quarterly reporting period to which such royalty
payments or other amounts relate. In the event that such conversion cannot be
legally made with respect to royalties, then CardioNova shall (i) to the extent
CardioNova may legally convert such royalties into any other currency utilized
by CardioNova, proceed with such conversion and thereafter, convert such
converted currency into United States dollars or (ii) offset such
non-convertible royalties against that portion of Net Sales to which CardioNova
is entitled from any other country in the Territory where royalties may be
converted to United States dollars (as determined by AtheroNova) such that the
royalties payable from such country in the Territory shall be increased in
proportion to the non-convertible royalties.

 
 
4.6.
Royalty Report.  All royalties due hereunder shall be accompanied by a royalty
report itemizing the unit sales of Licensed Products per country, the
calculation of Net Sales and the calculation of the royalties due for the
applicable quarter. If no monies shall be due, CardioNova shall so report.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
4.7.
Taxes.  All payments by CardioNova to AtheroNova due under this Article 4 shall
be paid in full, without deduction for any sales, use, excise or other similar
taxes that may be owed by AtheroNova. All payments are exclusive of any value
added or equivalent tax, which shall if applicable, be invoiced separately. In
the event that CardioNova is required to withhold any taxes on any amount
payable to AtheroNova hereunder, under the applicable laws of any country within
the Territory, CardioNova shall at AtheroNova's request obtain and furnish
AtheroNova with official tax receipts, or other evidence of payment of such
withholding taxes, sufficient to permit AtheroNova to demonstrate the payment of
such withholding taxes, in order to establish AtheroNova’s right to a credit for
such withholding taxes against AtheroNova’s income tax liability. CardioNova
shall provide AtheroNova, at its expense, with all assistance reasonably
requested by AtheroNova in connection with any application to any competent tax
authorities in any country within the Territory to qualify for the benefit of a
reduced rate of withholding taxation under any applicable Double Tax Treaty.



ARTICLE V. RECORDS, AUDIT RIGHTS, LATE PAYMENTS


 
5.1.
Audit.  CardioNova shall keep full, true and accurate books of account in
accordance with IFRS consistently applied and containing all particulars that
may be necessary for the purpose of showing the amounts payable to AtheroNova
hereunder, and said books and supporting data shall be available, upon thirty
(30) days written notice, for audit by an independent, certified public
accountant, hired by AtheroNova at its expense, solely for the purpose of
verifying CardioNova’s royalty reports and payments due under this
Agreement.  Such audit may be conducted on previously unaudited records no more
than once per year, during normal business hours, for up to five (5) years
following the end of the calendar year to which the applicable records
pertain.  This obligation to maintain accurate books of account and the right to
inspect them shall survive termination of this Agreement for a period of five
(5) years or such period of time as to satisfy any applicable taxing authority
audit periods if longer.



 
5.2.
Corrections.  CardioNova may submit a new statement correcting for an
unintentional and newly discovered overpayment within one hundred eighty days
(180) days after the close of CardioNova’s corporate fiscal year in which the
original payment was due.  CardioNova’s sole remedy for overpayment shall be a
credit of such overpayment against future quarterly payment(s) due
AtheroNova.   After the one hundred eighty days (180) has expired, AtheroNova
may reasonably rely on the payment previously made and shall have no further
obligation to credit CardioNova for any previous overpayments unless such
overpayments are discovered as a result of an audit conducted by AtheroNova.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
5.3.
Audit Reimbursement.  In the event an audit by AtheroNova shows an underpayment,
CardioNova shall pay AtheroNova the amounts underpaid.  In addition, in the
event the examination shows an underpayment of more than [***] for any quarter,
CardioNova shall pay AtheroNova, in addition to the amounts underpaid, the costs
of the audit and interest on any undisputed underpayments at the monthly rate of
[***], compounded monthly.



 
5.4.
Interest.  The royalty payments set forth in this Agreement shall, if overdue
and undisputed, bear interest until payment at the monthly rate of [***],
compounded monthly.  The payment of such interest shall not foreclose AtheroNova
from exercising any other rights it may have as a consequence of the lateness of
the payment.



ARTICLE VI. PATENT PREPARATION, PROSECUTION, REGISTRATION


 
6.1.
Prosecution.  AtheroNova shall be responsible, using counsel selected by
AtheroNova and subject to CardioNova’s reasonable approval, for promptly and
diligently preparing, prosecuting and maintaining the AtheroNova Patent Rights
during the term of this Agreement including the Development IP and any
inventions arising out of the Studies conducted in the Territory.  AtheroNova
shall keep CardioNova reasonably apprised of all material written correspondence
to and from the relevant patent offices governing intellectual property rights
in the Territory in a manner, format and timing to permit CardioNova an adequate
opportunity to comment thereon.  AtheroNova shall take into due and reasonable
consideration all such comments and shall incorporate same as determined in its
sole discretion, exercised reasonably, prior to submitting its correspondence,
submissions and filings to the patent offices.  CardioNova shall reasonably
cooperate with and assist AtheroNova with such documentation as may be
reasonably needed by AtheroNova and reasonably obtained by CardioNova in
connection with such prosecution efforts.  The parties shall equally share the
reasonable Third Party costs incurred by the parties in connection with the
preparation, prosecution and maintenance of the AtheroNova Patent Rights in the
Territory.



 
6.2.
Registration.  The parties recognize that in order to comply with Russian
Federation registration regulations, this License Agreement may need to be
re-executed at the time of the issuance of a patent included in the AtheroNova
Patent Rights in the Russian Federation (such agreement to be referred to as the
“Re-Execution Agreement”).  The Re-Execution Agreement shall contain the same
terms as this Agreement albeit modified (i) to specifically identify the newly
issued patent included in the AtheroNova Patent Rights and (ii) to adjust the
license term to coincide with the expiration of a Valid Claim of the newly
issued patent included in the AtheroNova Patent Rights.  Accordingly, to comply
with such registration regulations, the parties hereby agree to execute the
Re-Execution Agreement and to take such other steps as may be required so that
CardioNova may register the grant of the license to CardioNova by AtheroNova to
the AtheroNova Patent Rights.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


ARTICLE VII. INFRINGEMENT ACTIONS


 
7.1.
Infringement by Third Parties.  The parties shall inform each other promptly, in
writing, of any alleged infringement of the AtheroNova Patent Rights in the
Territory by a Third Party, and any available evidence thereof.   AtheroNova and
CardioNova shall consult one another in a timely manner concerning any
appropriate response to the alleged infringement.



 
7.2.
Expenses Paid by CardioNova.  CardioNova may prosecute such infringement at its
own expense provided that it may apply up to [***] percent of the royalties due
hereunder against the cost of such litigation without any permission being
required of AtheroNova.  If requested in writing by CardioNova, AtheroNova may,
at its discretion, join in any legal actions enforcing or defending the
AtheroNova Patent Rights against third parties deemed necessary or advisable by
CardioNova to prevent or seek damages, or both, from the infringement of the
AtheroNova Patent Rights, at CardioNova’s expense.  CardioNova shall be allowed,
with written permission from AtheroNova, to incur on behalf of AtheroNova a
litigation advance of an amount of up to a further [***] percent of a then due
and payable royalty amount against such litigation (the “Further Litigation
Advance”).  Such litigation shall be reviewed on a quarterly basis by both
entities and continued participation and payment of the Further Litigation
Advance by AtheroNova approved in conjunction with each royalty payment
date.  CardioNova may not settle or compromise any such suit in a manner that
imposes any obligations or restrictions on AtheroNova or grant any rights beyond
those granted to CardioNova under this Agreement without AtheroNova’s prior
written permission. Financial recoveries from any such litigation will first be
applied to reimburse CardioNova for its litigation expenses in excess of those
already covered by the application of royalties due, then to reimbursing
AtheroNova for all royalties which were reduced from payments otherwise due and
applied to the cost of litigation. Thereafter all remaining recoveries paid to
CardioNova shall be treated as if they were Net Sales, subject to the royalty
due AtheroNova.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
7.3.
Expenses Mutually Paid.  CardioNova’s rights under Section 7.2 are subject to
the continuing right of AtheroNova to intervene at AtheroNova's own expense and
join CardioNova in any claim or suit for infringement of the AtheroNova Patent
Rights.  CardioNova and AtheroNova shall agree on the manner in which they shall
exercise control over such action.  AtheroNova shall have the right to have its
own counsel if it so desires at its own expense.  Financial recoveries from any
such litigation will first be applied to reimburse CardioNova and AtheroNova for
their litigation expenditures and then shared between AtheroNova and CardioNova
in direct proportion to their share of the litigation expenses in such
infringement action.



 
7.4.
Expenses Paid by AtheroNova.  If CardioNova fails to prosecute any infringement
within ninety (90) days of notice of such infringement or within such earlier
period such that AtheroNova’s rights are not irrevocably prejudiced with respect
to such infringement, AtheroNova may prosecute such infringement at its own
expense.  In such event, financial recoveries will be entirely retained by
AtheroNova.



 
7.5.
Cooperation.  In any action to enforce any of the AtheroNova Patent Rights,
either party, at the request and expense of the other party shall cooperate to
the fullest extent reasonably possible.  This provision shall not be construed
to require either party to undertake any activities, including legal discovery,
at the request of any Third Party except as may be required by lawful process of
a court of competent jurisdiction.



 
7.6.
Infringement Allegations By Third Parties.  In the event that a Third Party
asserts or alleges that a Licensed Product manufactured by or for CardioNova, or
sold by a Seller infringes a trade secret or other proprietary copyright of such
Third Party, CardioNova shall immediately notify AtheroNova in writing about
such assertion or allegation.  To the extent such claim is based on materials,
products, product designs, or product specifications or manufacturing processes
provided by AtheroNova, AtheroNova will assume the defense of such claim through
counsel of its own choosing and at its sole expense. In the event that a Third
Party asserts or alleges that a Licensed Product manufactured by or for
CardioNova, or sold by a Seller infringes a patent issued within the Territory
(a "Patent Claim"), CardioNova shall have the first right, but not the
obligation to defend against such Patent Claim, and if CardioNova elects to
defend against the Patent Claim, AtheroNova shall reimburse CardioNova for [***]
of the reasonable legal expenses (including reasonable attorneys’ fees) incurred
by CardioNova in connection with the defense of a Patent Claim (the "CardioNova
Patent Claim Expenses") as follows:  CardioNova shall receive a credit against
[***] of all royalties payable to AtheroNova by CardioNova hereunder on the
sales of the allegedly infringing Licensed Products during the period while the
Patent Claim is pending (the “AtheroNova Patent Claim Contribution"), provided
that the AtheroNova Patent Claim Contribution for each Patent Claim shall not
exceed [***] of the CardioNova Patent Claim Expenses incurred for that Patent
Claim.  In the event that CardioNova elects not to defend a Patent Claim, which
election not to defend must be made in such a manner so as not to irrevocably
prejudice AtheroNova’s rights in connection with such Patent Claim, then
AtheroNova shall defend and indemnify CardioNova against such Patent Claim
provided that CardioNova shall pay [***] of the royalties payable in the sales
of allegedly infringing Licensed Products.  In the event that AtheroNova
receives notice of such assertion or allegation, AtheroNova shall immediately
notify CardioNova in writing of such allegation or assertion.  CardioNova may
enter into any settlement, consent judgment, or other voluntary final
disposition of any infringement action under this Section 7.6 provided that if
such settlement would have an adverse effect upon AtheroNova or the validity or
enforceability of the AtheroNova Patent Rights or other Licensed Technology in
the Territory or otherwise, AtheroNova’s approval shall be required, which
approval shall not be unreasonably withheld or delayed.  At all times CardioNova
shall be entitled, at its option, to participate in any such defense using
counsel of its choosing and at its expense.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


ARTICLE VIII. PRODUCT INDEMNIFICATION


 
8.1.
Indemnification by Parent and AtheroNova.  Parent and AtheroNova shall severally
and jointly indemnify, defend and hold harmless CardioNova, its Affiliates and
Sublicensees and their respective directors, officers, employees and agents, and
their respective successors, heirs and assigns (the “CardioNova Indemnitees”)
against any liability, damage, loss or expense (including reasonable attorneys’
fees and expenses of litigation) incurred by or imposed upon the CardioNova
Indemnitees in connection with any Third Party claim, demand, suit, action or
judgment (a) arising out of the gross negligence or intentional misconduct of
Parent and/or AtheroNova or any material breach of any obligation or warranty or
representation by Parent and/or AtheroNova under this Agreement; or (b) arising
in connection with the supply of any Licensed Product by AtheroNova to
CardioNova when the Licensed Product is used in accordance with the instructions
provided by AtheroNova; or (c) based on any theory of product liability
(including without limitation actions in the form of tort, warranty or strict
liability) only to the extent Licensed Product is manufactured and supplied to
CardioNova by AtheroNova or its agents or (d) based on, or caused by any act or
omission of AtheroNova with respect to the development, manufacture, use, sale,
offer for sale, or importation or exportation of any Licensed Product except to
the extent that such liability, damage, loss or expense is covered under Section
8.2 or is directly attributable to the gross negligence or intentional
misconduct of any Seller.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
8.2.
Indemnification by CardioNova.  CardioNova shall indemnify, defend and hold
harmless AtheroNova and its Affiliates and their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns (the
“AtheroNova Indemnitees”) against any liability, damage, loss or expense
(including reasonable attorneys’ fees and expenses of litigation) incurred by or
imposed upon the AtheroNova Indemnitees in connection with any Third Party
claim, demand, suit, action or judgment (a) arising out of the gross negligence
or intentional misconduct of any Seller or any material breach of any obligation
or warranty or representation by any Seller, as applicable, under this
Agreement; or (b) arising in connection with or based on, or caused by any act
or omission of CardioNova with respect to securing Regulatory Approval in the
Territory for the sale, offer for sale or importation or exportation under the
laws of any country in the Territory of any Licensed Product within the
Territory; or (c) based on any theory of product liability (including without
limitation actions in the form of tort, warranty or strict liability) if
CardioNova fails to use the Licensed Product in accordance with instructions
provided by AtheroNova and/or the Licensed Product is manufactured by CardioNova
or (d) based on, or caused by any act or omission of any Seller with respect to
sale or offer for sale of any Licensed Product in the Territory; except to the
extent that any of such foregoing liability, damage, loss or expense is directly
attributable to the gross negligence or intentional misconduct of AtheroNova or
its Affiliates.



 
8.3.
Procedures.  The party claiming indemnification pursuant to this Section 8 (the
"Indemnified Party") shall promptly notify the party providing indemnification
pursuant to this Section 8 (the "Indemnifying Party") of any such claim of which
it becomes aware and shall: (i) at the Indemnifying Party’s expense, provide
reasonable cooperation to the Indemnifying Party in connection with the defense
or settlement of any such claim, and (ii) at the Indemnified Party’s expense, be
entitled to participate in the defense of any such claim.  The Indemnifying
Party shall be permitted to solely control the defense of any such claim or
action and all negotiations for its settlement or compromise; provided, however,
that (i) no settlement or compromise affecting the financial or legal
obligations of any Indemnified Party shall be entered into or agreed to without
such Indemnified Party’s prior written approval, which approval shall not be
unreasonably withheld, unless such settlement contains a release by the claimant
or the plaintiff of such Indemnified Party, its Affiliates, officers, directors,
employees, representatives, and agents from liability in respect of such claim
or action and (ii) such Indemnified Party has the right to participate, at its
own expense, in the defense and/or settlement of any such claim or action in
order to protect its own interests, provided, however, that such Indemnified
Party shall not enter into or agree to any settlement or compromise affecting
the financial or legal obligations of any Indemnifying Party without such
Indemnifying Party's prior written approval, which approval shall not be
unreasonably withheld, unless such settlement contains a release by the claimant
or the plaintiff of such Indemnifying Party, and its officers, directors,
employees, representatives, and agents from liability in respect of such claim
or action.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
8.4.
Insurance.  Each party shall procure and maintain Commercial General Liability
insurance, including without limitation, Product Liability, Contractual
Liability, and Errors and Omissions insurance, in amounts which are reasonable
and customary to cover its indemnity obligations hereunder.  Insurance coverage
shall be obtained through reasonably acceptable insurance carriers and shall be
maintained during the term of this Agreement and for five (5) years thereafter.



 
8.5.
No Other Warranties.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NO PARTY MAKES ANY REPRESENTATIONS AND EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, AND
VALIDITY OF PATENT RIGHTS CLAIMS, ISSUED OR PENDING.



 
8.6.
Notification.  Each party shall promptly notify the other party of all claims
involving the notifying party’s indemnitees who shall cooperate with the
indemnifying party to the fullest extent reasonably possible.



 
8.7.
Limits of Liability.  No party shall be liable to any other party for special,
incidental, consequential or punitive damages or for lost profits.  The
foregoing limitations of liability will not apply to any party’s material breach
of its confidentiality obligations under Section 14 or to the gross negligence
or willful misconduct of any party.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


ARTICLE IX. EXPORT CONTROLS


 
9.1.
It is understood that Licensed Products or Licensed Processes may be subject to
United States laws and regulations and the laws and regulations of the countries
in the Territory controlling the export or transfer of defense articles,
technical data, computer software, laboratory prototypes, and other
commodities.  CardioNova hereby agrees to comply at its expense with any import
or export controls or federal regulations which may apply to the Licensed
Products or Licensed Processes in the Territory and AtheroNova agrees to comply
at its expense with any comparable export laws and regulations of the USA.



ARTICLE X. ANCILLARY AGREEMENTS



 
10.1.
Concurrently with this Agreement, the parties shall enter into the Stock
Purchase Agreement.  Following the Effective Date hereof, as the development of
Licensed Products progresses and the parties approach submission to the
applicable regulatory agencies for marketing approval, the parties shall
negotiate in good faith and enter into the Manufacturing and Supply Agreement
and the Pharmacovigilance Agreement.



ARTICLE XI. ASSIGNMENT


 
11.1.
This Agreement may not be assigned by any party without the prior written
consent of the other parties, such consent not to be unreasonably withheld,
except that any party may assign this Agreement in connection with any merger,
consolidation, reorganization, or sale of all or substantially all of its equity
or the assets to which this Agreement pertains, or in the event of the sale or
transfer of a controlling interest in such party, or to an Affiliate. Any
purported assignment in violation of this Section 11.1 shall be null and void.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


ARTICLE XII. ARBITRATION


 
12.1.
Any and all claims, disputes or controversies arising under, out of, or in
connection with this Agreement, excluding any dispute relating to patent
validity or infringement, which have not been resolved by good faith
negotiations between the parties, shall be resolved by final and binding
arbitration in Wilmington, Delaware under the rules of the American Arbitration
Association, or the Patent Arbitration Rules if applicable.  The arbitrators
shall have no power to add to, subtract from or modify any of the terms or
conditions of this Agreement.  Any award rendered in such arbitration may be
enforced by either party in either the courts of the State of Delaware or in the
United States District Court for the District of Delaware, to whose jurisdiction
for such purposes Parent, AtheroNova and CardioNova each hereby irrevocably
consents and submits.



 
12.2.
Notwithstanding the foregoing, nothing in this Article shall be construed to
waive any rights or timely performance of any obligations existing under this
Agreement.



ARTICLE XIII. TERM AND TERMINATION


 
13.1
Term of Agreement.  The Term of this Agreement shall mean that period of time
beginning with the Effective Date and continuing until the later of (i) the last
to expire Valid Claim or (ii) ten years.



 
13.2
Bankruptcy.



 
13.2.1
Voluntary or Involuntary Proceeding.  CardioNova shall have the right to
terminate this Agreement at any time upon written notice to AtheroNova if (a)
either Parent or AtheroNova shall file in any court, pursuant to any statute of
any state, a petition in bankruptcy or insolvency or for the appointment of a
receiver or trustee of all or substantially all of AtheroNova’s property, or if
either Parent or AtheroNova shall make an assignment for the benefit of
creditors, or if either Parent or AtheroNova shall commit any other affirmative
act of insolvency; or (b) if there shall be filed against either Parent or
AtheroNova in any court, pursuant to any statute of any state, an involuntary
petition in bankruptcy or insolvency or for reorganization, or if there shall be
involuntarily appointed a receiver or trustee of all or substantially all of
either Parent’s or AtheroNova’s property, unless such petition or appointment is
set aside or withdrawn or ceases to be in effect within one hundred twenty (120)
days of the date of the filing or the appointment.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
13.2.2
Rights.  Notwithstanding any other provision of this Agreement to the contrary
and to the extent applicable, in the event that AtheroNova becomes a debtor
under the United States Bankruptcy Code (11 U.S.C. §101 et. seq. or any similar
law in any other country (the “Bankruptcy Code”) and rejects this Agreement
pursuant to Section 365 of the Bankruptcy Code (a “Bankruptcy Rejection”), (i)
CardioNova shall have all of the rights afforded to non-debtor licensees and
sublicensees under Section 365(n) of the Bankruptcy Code; and (ii) to the extent
any rights of CardioNova under this Agreement which arise after the expiration
or termination of this Agreement are determined by a bankruptcy court not to be
“intellectual property rights” for purposes of Section 365(n), all of such
rights shall remain vested in and fully retained by CardioNova after any
Bankruptcy Rejection as though this Agreement were terminated or expired.
CardioNova shall under no circumstances be required to terminate this Agreement
after a Bankruptcy Rejection in order to enjoy or acquire any of its rights
under this Agreement.



 
13.3
Non-payment.  Should CardioNova fail to pay AtheroNova royalties due and payable
hereunder which are not subject to reasonable dispute, AtheroNova shall have the
right to terminate this Agreement on a country-by-country basis where such
royalties have not been paid when due, including all licenses hereunder with
respect to such country, on thirty (30) days’ written notice, unless CardioNova
shall pay AtheroNova within the thirty (30) day period, all undisputed amounts
payable as to the applicable country pursuant to this Agreement.  Should there
be any dispute between the parties concerning the amounts payable, such matter
shall be submitted for resolution under the provisions of Article 12 before
termination shall become effective under the provisions of this Section 13.3.



 
13.4
For Cause.  Other than for those circumstances set forth in Sections 13.2 and
13.3, either party shall have the right to terminate this Agreement, including
all licenses hereunder, on ninety (90) days written notice due to the material
breach or default of this Agreement by the other party unless during such ninety
(90)-day period the party receiving such notice cures the breach described
therein.



 
13.5
Without Cause.



 
13.5.1
By CardioNova.  CardioNova shall have the right to terminate this Agreement on a
country-by-country basis or in its entirety at any time and for any reason upon
thirty (30) days written notice in the event of the failure of a Study to meet
its primary endpoint goals or if the Russian Regulatory Authority has advised
that marketing approval for a Licensed Product will not be issued or is very
unlikely to be issued or the Russian Regulatory Agency has issued either
additional testing demands that make the continued development commercially
infeasible or issues an unapprovability letter or its functional equivalent.  In
the event of termination under this Section 13.5.1, CardioNova shall immediately
cease all development and commercialization of Licensed Products and shall cease
and desist from engaging in any other activity in relation to or covered by
Valid Claims under the AtheroNova Patent Rights.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
 
13.5.2
By AtheroNova.  Beginning with the Effective Date and ending two years after the
first marketing approval issued in the Territory for a Licensed Product,
AtheroNova shall have the right on thirty (30) days written notice to fully
terminate this Agreement for the purpose of supporting a transaction including
global or European Union rights concerning Licensed Products that AtheroNova
wishes to implement with a Third Party (the “Strategic Partner”) provided that
AtheroNova makes the Termination Payment to CardioNova as specified in Appendix
D.



 
13.6
Effect of Termination.  Upon termination of this Agreement for any reason,
nothing herein shall be construed to release either party from any obligation
that matured prior to the effective date of such termination.  CardioNova may,
however, for a period of [***] after the effective date of such termination,
sell all fully manufactured Licensed Products in its inventory, and in the event
it has a manufacturing license also complete the manufacture of Licensed
Products in the process of manufacture at the time of such termination and sell
the same, provided that CardioNova shall pay to AtheroNova the royalties and
submit the reports thereon as required by Article IV of this Agreement.

 
 
13.6.1
Any agreement already entered into by CardioNova with a Sublicensee, reseller or
distributor in the Territory prior to CardioNova’s receipt of a notice of
termination from AtheroNova, shall continue in effect except that such agreement
shall be transferred to AtheroNova or the Strategic Partner as applicable who
shall take over all of CardioNova's rights and obligations therein. Neither
AtheroNova nor the Strategic Partner shall have any right to terminate such
agreement other than pursuant to such terms as are specifically provided in such
agreement(s).  Upon execution thereof, copies of all such agreements entered
into by CardioNova with a Sublicensee, reseller or distributor shall be provided
to AtheroNova, except that financial terms may, at the option of CardioNova, be
redacted from such agreements until such time as this Agreement is
terminated.  Notwithstanding the foregoing, CardioNova shall provide all
previously redacted financial terms to AtheroNova’s independent auditor solely
for the auditor’s inspection and use in connection with the exercise of the
audit right granted pursuant to Article 5.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
 
13.6.2
In addition to those provisions which by their terms survive termination for the
time periods provided therein, Articles VII, VIII, XIV and XVI and all
associated definitions shall survive termination.

 
ARTICLE XIV. NOTICES AND CONFIDENTIALITY


 
14.1
Addresses.  Any payment (if not made by wire transfer), notice or other
communication pursuant to this Agreement shall be sufficiently made or given on
the date of receipt, or seven (7) days after mailing if sent to such party by
Certified First Class Mail, Postage Prepaid, or three (3) days after delivery to
an internationally recognized ‘overnight’ courier addressed to it at its address
below or as it shall designate by written notice given to the other party:

 

  In the case of Parent and/or AtheroNova:     In the case of CardioNova:      
   
AtheroNova, Inc./AtheroNova Operations, Inc.  
Attention:  President  
2301 Dupont Drive, Suite 525
Irvine, CA 92612 U.S.A.   
 
 
OOO CardioNova
Attention:  President
Bolshaya Yakimanka 1
Suite 329
Russia, 119180

 
 
14.2
Proprietary Information.  As used in this Agreement, the term “Proprietary
Information” means all scientific, technical, trade or business information of
either party (the “Disclosing Party”) disclosed to the other party (the
“Recipient”), whether or not in writing, of a confidential or proprietary
nature, including any portion of analyses, compilations, forecasts, data,
studies or other documents prepared by Recipient which contains such
information.  By way of illustration, but not limitation, Proprietary
Information may include inventions, know-how, products, processes, methods,
techniques, assays, formulas, compositions, compounds, projects, developments,
plans, research data, pre-clinical and clinical data, financial data, personnel
data, computer programs, customer and supplier lists and contacts at or
knowledge of customers or prospective customers of the Disclosing Party.

 
 
14.3
Confidentiality re Proprietary Information.  Except as expressly permitted in
this Section 14.3, during the Term and until the Proprietary Information becomes
public through no fault of the Recipient, the Recipient shall hold in confidence
and shall not directly or indirectly disclose, communicate or in any way divulge
to any person any Proprietary Information received from the Disclosing Party,
without the prior written consent of the Disclosing Party.  The Recipient shall
use such Proprietary Information solely for the purposes of this Agreement. The
Recipient shall not provide or grant access to the Proprietary Information to
any Third Party, except the Recipient may disclose Proprietary Information
received by it under this Agreement only to those of its directors, officers,
employees, agents and consultants who have a need to know such Proprietary
Information in the course of the performance of their duties and who are bound
by a written agreement to protect the confidentiality of such Proprietary
Information on terms not less restrictive than the terms herein and to potential
or actual Sublicensees, distributors or investors who are likewise bound by a
written agreement to protect the confidentiality of such Proprietary
Information; provided that Recipient shall be liable to the Disclosing Party for
any failure of any such director, officer, employee, agent, consultant,
Sublicensees, distributors or investors to abide by the restrictions contained
in this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


Beginning with the Effective Date hereof, this Agreement shall govern the
exchange of any Proprietary Information between the parties which occurs on and
after the Effective Date.


 
14.4
Limitation on Obligations.  The obligations of the Recipient specified in
Section 14.3 above shall not apply, and the Recipient shall have no further
obligations, with respect to any Proprietary Information to the extent the
Recipient can demonstrate, by clear and convincing evidence, that such
Proprietary Information:

 
 
14.4.1
was known or used by the Recipient prior to the date of disclosure to the
Recipient, as evidenced by the written or physical records of the Recipient
existing prior to the disclosure;

 
 
14.4.2
either before or after the date of disclosure to the Recipient, is lawfully
disclosed to the Recipient by an independent, unaffiliated Third Party
rightfully in possession of the Proprietary Information and such Proprietary
Information is disclosed without an obligation of confidentiality attached;

 
 
14.4.3
either before or after the date of disclosure to the Recipient, becomes
published or generally known to the public through no fault or omission on the
part of the Recipient, but such inapplicability applies only after such
information is published or becomes generally known; or

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
 
14.4.4
is independently developed by employees or contractors or other agents of the
Recipient without knowledge of, access or reference to the Proprietary
Information of the Disclosing Party.

 
In addition, the Recipient may make disclosures of the Disclosing Party’s
Proprietary Information including the terms of this Agreement but solely to the
extent Recipient counsel determines is reasonably necessary and required to
comply with applicable laws or regulations or with a court or administrative
order; provided, that the Recipient, when possible, provides prior written
notice of such disclosure to the Disclosing Party and makes the minimal
disclosure required and allows the Disclosing Party an opportunity to seek
protective orders regarding such disclosure.  To the extent permitted by
applicable law or the rules and regulations promulgated by the Securities and
Exchange Commission, Parent shall use all reasonable efforts to seek
confidential treatment with respect to any commercially sensitive terms
contained in this License Agreement and the Ancillary Agreements and to do so in
accordance with any reasonable request therefor made by CardioNova.


 
14.5
Equitable Relief.  The Recipient agrees that any actual or threatened breach of
this Agreement may cause the Disclosing Party substantial and irreparable
damages and that monetary damages will be insufficient to remedy such damages
and, therefore, in the event of any such actual or threatened breach, in
addition to other remedies which may be available, the Disclosing Party shall
have the right to seek specific performance and other injunctive and equitable
relief.

 
 
14.6
Ownership of Proprietary Information.  Subject to Article 2, the Recipient
agrees that the Disclosing Party (or any Third Party entrusting its own
confidential information to the Disclosing Party) is and shall remain the
exclusive owner of the Proprietary Information disclosed to the Recipient and
all patent, copyright, trademark, trade secret, and other intellectual property
rights in such Proprietary Information or arising therefrom.  Except as
expressly set forth in this Agreement, no option, license, or conveyance of such
rights to the Recipient is granted or implied under this Agreement.



ARTICLE XV. REPRESENTATIONS AND WARRANTIES


 
15.1.
Representations and Warranties of CardioNova.  CardioNova represents and
warrants to AtheroNova as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
15.1.1.
CardioNova is a corporation duly organized, validly existing and in good
standing under the laws of the Russian Federation.  CardioNova has all requisite
corporate power to own and operate its properties and assets and to carry on its
business as presently being conducted and as proposed to be
conducted.  CardioNova has, and will have on all relevant dates, all requisite
legal and corporate power to execute and deliver this Agreement, and to carry
out and perform its obligations under the terms of this Agreement;



 
15.1.2.
The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
CardioNova corporate action.  The performance by CardioNova of any of the terms
and conditions of this Agreement on its part to be performed does not and will
not constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party;



 
15.1.3.
(a) CardioNova shall use its reasonable efforts to ensure that its personnel
have the proper skill, training and background necessary to accomplish their
assigned tasks, and that all services to be rendered under this Agreement shall
be performed in a competent and professional and workmanlike manner, by fully
qualified personnel of CardioNova or its Affiliates, sub-licenseees, agents,
contractors or other business partners, (b) the Studies shall conform to the
Development Plan, (c) its processes and materials do not and shall not violate
any applicable laws, rules or regulations or infringe the rights of any third
party, and (d) it has obtained or shall obtain and maintain during the Term all
rights, licenses, consents and authorizations necessary to perform its
obligations as set forth in this Agreement; and



 
15.1.4.
CardioNova will comply with all applicable laws related to this Agreement.

 
 
15.2.
Representations and Warranties of Parent and AtheroNova.  Parent and AtheroNova
severally represent and warrant to CardioNova as follows:



 
15.2.1.
Each of Parent and AtheroNova is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  Each of Parent
and AtheroNova has all requisite corporate power to own and operate its
properties and assets and to carry on its business as presently being conducted
and as proposed to be conducted.  Each of Parent and AtheroNova has, and will
have on all relevant dates, all requisite legal and corporate power to execute
and deliver this Agreement and, with respect to AtheroNova, also the Ancillary
Agreements, and to carry out and perform its obligations under the terms of this
Agreement;

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
15.2.2.
The performance by each of Parent and AtheroNova of any of the terms and
conditions of this Agreement applicable to each does not and will not constitute
a breach or violation of any other agreement or understanding, written or oral,
to which it is a party;



 
15.2.3.
AtheroNova is the owner of the Licensed Technology or otherwise has the right to
grant the licenses granted hereunder, and that said licenses do not conflict
with or violate the terms of any agreement between Parent and/or AtheroNova and
a Third Party.  Each of Parent and AtheroNova further warrants that it has not
as of the Effective Date granted and will not during the Term grant any other
licenses having the same rights as the Commercial License to any Third
Party.  However, nothing in this Agreement shall be construed as:



 
15.2.3.1.
a warranty or representation by either Parent or AtheroNova as to the validity
or scope of any right included in the AtheroNova Patent Rights.  Notwithstanding
the foregoing, Each of Parent and AtheroNova warrants that it has not been
informed, as of the Effective Date, of any administrative or judicial proceeding
contesting the ownership, inventorship, validity, or enforceability of any
element of the AtheroNova Patent Rights or Know-how nor does either of Parent or
AtheroNova have any reason to doubt the ownership, inventorship, validity, or
enforceability of any element of the AtheroNova Patent Rights or Know-how; and



 
15.2.3.2.
a warranty or representation that anything made, used, sold or otherwise
disposed of under the license granted in this Agreement will or will not
infringe patents of third parties.



 
15.2.4.
Each of Parent and AtheroNova represents that to the best of its actual
knowledge practice of the AtheroNova Patent Rights in the Territory and (their
equivalent) in the U.S. will not infringe the intellectual property rights of
any third party;



 
15.2.5.
Each of Parent and AtheroNova will comply with all applicable laws related to
this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
15.2.6.
Parent hereby fully, unconditionally and irrevocably guarantees all of the
obligations of AtheroNova under this Agreement, and in the event that AtheroNova
fails to perform any such obligation, CardioNova may proceed against Parent
directly.



ARTICLE XVI MISCELLANEOUS PROVISIONS


 
16.1.
Applicable Law.  This Agreement and all subsequent modifications or amendments
thereto shall be construed, governed, interpreted and applied in accordance with
the laws of the State of Delaware, U.S.A., except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent was granted.



 
16.2.
Agreement is Confidential.  All terms and conditions of this Agreement (but not
the existence of this Agreement) are confidential and may not be disclosed to
any but the authorized representatives of the parties and may not be disclosed
to any Third Party absent specific written permission of both parties.  This
Agreement is considered proprietary business information and both parties
recognize that breach of confidentiality will have a damaging effect on the
business purposes of the non-breaching party.  Disclosure absent such written
permission is considered a material breach of the Agreement.  Any breach of this
provision may cause irreparable harm and the non-breaching party will be
entitled to seek injunctive relief without the necessity of posting
bond.  Notwithstanding the foregoing, AtheroNova shall be permitted to disclose
any portion or all of this Agreement, and/or the terms herein, as may be
required by law or the rules and regulations promulgated by the United States
Securities and Exchange Commission (including, without limitation, on or in
connection with any current or periodic reports required to be filed or
furnished thereby), provided, that before making any such disclosure, AtheroNova
shall use its reasonable efforts to provide to CardioNova a draft thereof and,
if practicable, an opportunity to provide any reasonable comments thereto.  To
the extent permitted by applicable law or the rules and regulations promulgated
by the United States Securities and Exchange Commission, AtheroNova shall use
its reasonable efforts to seek confidential treatment with respect to any
commercially sensitive terms contained in this Agreement in accordance with any
reasonable request therefore made by CardioNova.



 
16.3.
Integration.  The parties hereto acknowledge that this Agreement along with
those additional agreements referenced herein together sets forth the entire
Agreement and understanding and supersedes and makes null and void as of the
Effective Date any and all prior understandings and agreements of the parties
hereto as to the subject matter hereof including the non-disclosure agreement
between Maxwell Biotech and Parent dated March 1, 2011 and the Research and
Development Collaboration, Equity Investment & Territory License Term Sheet
dated September 8, 2011, and shall not be subject to any change or modification
except by the execution of a written instrument subscribed to by the parties
hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
16.4.
Severability.  The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.  If such invalidity or unenforceability of a
provision makes the remaining terms illogical, or changes substantially the
meaning and intent of this Agreement, the parties agree to substitute new terms
as similar in effect to the present terms of this Agreement as may be allowed
under the applicable laws and regulations.



 
16.5.
Patent Markings.  All Licensed Products shipped to or sold in the Territory
shall be marked in such a manner so as to conform with the patent laws and
practice of the country of manufacture or sale.



 
16.6.
Waiver.  The failure of either party to assert a right hereunder or to insist
upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.



 
16.7.
Authority.  Each of CardioNova, Parent and AtheroNova warrants and represents
that the persons signing this Agreement on its behalf have authority to execute
this Agreement and that execution of this Agreement does not violate any law,
rule, or regulation applicable to it or any contract or other agreement by which
it is bound.



 
16.8.
Binding Effect.  The provisions of this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their heirs, administrators,
successors and assigns.



 
16.9.
Official Language.  The official language of this Agreement shall be English.





Signature page follows.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


IN WITNESS WHEREOF, the parties have, by affixing their authorized signature
below, fully executed this Agreement as of the Effective Date set forth above:





AtheroNova, Inc.   OOO CardioNova                           By
 /s/ Thomas W. Gardner
  By
/s/ Andrey Boldyrev
  Name
Thomas W. Gardner
  Name
Andrey Boldyrev
  Title
CEO
  Title
General Director
 

    
 

AtheroNova Operations, Inc.                    By /s/ Mark Selawski      Name 
Mark Selawski      Title CFO             

 
 
"Upon approval of the Development Plan by the JSC and provided OOO CardioNova
has secured the Financing pursuant to Section 3.3, OOO Maxwell Biotech Group
hereby fully, unconditionally and irrevocably guarantees all of the obligations
of OOO CardioNova to AtheroNova, Inc. under this Agreement, and in the event
that OOO CardioNova fails to perform any such obligation, AtheroNova, Inc. may
proceed against OOO Maxwell Biotech Group directly. This guarantee may be
terminated by OOO Maxwell Biotech Group on the earlier of (i) the sale, license
or other transfer of all or substantially all of the assets of OOO CardioNova to
a Third Party, provided (a) such Third Party assumes all of OOO CardioNova’s
financial obligations under the Agreement, (b) such Third Party has assets after
liabilities that exceed  those of OOO Maxwell Biotech Group based on the most
recent audited accounts at the time of such transfer and (c) no such transfer
occurs prior to completion or discontinuation of the Studies,  and (ii)
termination of the Agreement."


Acknowledged and Agreed:


MAXWELL BIOTECH
GROUP                                                                


By:                                                                By:
Its:                                                                Its:


 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

Attachments
Appendix A – AtheroNova Patent Rights
Appendix B – Basic Terms for the Ancillary Agreements
Appendix C – Termination Payment
Appendix D – Drug Supplies Total Cost
Phase I Study Protocol
Phase II Study Protocol


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
Appendix A


AtheroNova Patent Rights
 
 
Attorney
Docket No.
Serial No./
Patent No.
Title
Status
Country
           
WO 2010/033637
(PCT US2009/057211)
Dissolution of Arterial
Plaque
PCT Pub Mar 25, 2010
Pending            
WO 2011/044523
(PCT US2011/0086829)
Compositions and Methods for Treating Obesity
PCT Pub Apr 14, 2011
Pending

 
 
Plus all patent rights in the Territory claiming priority to or nationally filed
from any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


Appendix B
Ancillary Agreements


Concurrent
Stock Purchase Agreement
Parent and CardioNova will enter into a separate Stock Purchase Agreement
providing for inter alia an equity investment by CardioNova not to exceed a
total of US$267,000 comprising two installments: (i) US$150,000 on approval of
the Development Plan by the JSC and (ii) the lesser of (a) US$117,000 and, (b)
upon completion of the activities shown in Appendix D, an amount equal to the
Drug Supplies Total Cost less US$150,000 in exchange for that number of shares
of Common Stock determined by dividing the installment paid by the Issue Price.


CardioNova will be entitled to "piggy-back" registration rights on registrations
of Parent, subject to customary underwriters' cutback.  Parent will pay
registration expenses other than underwriting discounts or commissions. To the
extent permitted by applicable law, Parent will, upon CardioNova's request,
provide reasonable assistance to remove restrictions on the transfer of Common
Stock held by CardioNova.




Future
Manufacturing and Supply Agreement
AtheroNova shall provide on a timely basis conforming Licensed Product priced at
[***].  AtheroNova shall QC the Licensed Product before shipping and CardioNova
shall have thirty (30) days after receipt to confirm conformance.  CardioNova
shall provide one hundred twenty (120)-day rolling forecasts updated every
thirty (30) days specifying quantities, delivery times and locations.


Pharmacovigilance Agreement
Within six (6) months prior to the predicted First Commercial Sale of a Licensed
Product in the Territory, the parties shall discuss in good faith and enter into
a pharmacovigilance and adverse event reporting agreement setting forth the
pharmacovigilance procedures for the parties with respect to the Licensed
Product, such as safety data sharing, adverse events reporting and prescription
events monitoring. The agreement shall govern the pharmacovigilance procedures
to be agreed upon by AtheroNova, CardioNova and the commercial partners of
CardioNova.


The foregoing agreements shall contain such additional terms as is customary for
such agreements and reasonable given the nature of the circumstances and the
intent of the parties.  All such terms shall be commercially reasonable and
negotiated in good faith by the parties.


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


Appendix C
Termination Payment




The Termination Payment to be paid by AtheroNova to CardioNova in respect of a
Section 13.5.2 Termination Notice received by CardioNova prior to the first
marketing approval of Licensed Product in the Territory shall be determined in
accordance with the following:


 
(i)
If a final, quality-assured clinical statistical report for the final clinical
trial required by the first reviewing regulatory authority in the Territory has
been created ("Final Trial Report") prior to CardioNova’s receipt of the
Termination Notice, the amount payable as a termination payment shall equal
[***], plus an additional amount of [***] provided marketing approval in a
country in the Territory occurs as a result of the regulatory authority acting
on the Final Trial Report and such marketing approval has occurs within [***] of
the date of CardioNova’s receipt of the Termination Notice.



 
(ii)
If a Final Trial Report has not been created on or before CardioNova receives
the Termination Notice, the Termination Payment shall equal (a) [***] if the
final clinical trial referred to in Section (i) of this Appendix C has not
commenced, or if it has commenced, then (b) [***] in respect of such final trial
incurred up to the date of receipt of the Termination Notice and the amount
required for CardioNova to complete any trial then on-going.



 
(iii)
If the Termination Notice is received after the first marketing approval in the
Territory, the Termination Payment shall equal [***].



 
(iv)
The scheduling of payment of the Termination Payment will be negotiated in good
faith between AtheroNova and CardioNova taking into account the amount and
timing of the payments to be received by AtheroNova from the Strategic Party
provided however that no termination shall be effective unless the parties come
to agreement thereon.



 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



Appendix D
Drug Supplies Total Cost


[***]




 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



Phase I Study Protocol
(to be attached)


 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



Phase II Study Protocol
(to be attached)


 
 